                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


UNITED STATES OF AMERICA,               :
                                        :
                 v.                     :
                                        :         CRIMINAL ACTION NO.

FABIAN TERRAN                           :         1:12-cr-0285-AT-2
MURRAY,                                 :



                                    ORDER


      Presently before the Court is the Magistrate Judge’s Report and

Recommendation (“R&R”) that this Court deny Defendant Fabian Terran

Murray’s motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

§ 2255 [Doc. 484].

      A district judge has broad discretion to accept, reject, or modify a

magistrate judge’s proposed findings and recommendations. United States v.

Raddatz, 447 U.S. 667, 680 (1980). The Court notes that no objections have been

filed in response to the Magistrate Judge’s Report and Recommendation.

Therefore, in accordance with 28 U.S.C. § 636(b)(1) and Rule 59 of the Federal

Rules of Criminal Procedure, the Court has reviewed the Magistrate Judge's

Recommendation for clear error and finds none.

      Accordingly, the Court receives the Magistrate Judge’s Report and

Recommendation with approval and hereby ADOPTS the Report and
Recommendation as the opinion of this Court. For the reasons stated in the

Magistrate Judge’s Report and Recommendation, the Court DENIES Defendant’s

motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255

[Doc. 458]. Defendant is denied a certificate of appealability.

      IT IS SO ORDERED this 10 th day of April, 2019.




                                         ___________________________________
                                         AMY TOTENBERG
                                         UNITED STATES DISTRICT JUDGE




                                         2
